Citation Nr: 1018595	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  06-16 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II with frequent urination, impotence, vision problems 
and sleep deprivation to include as due to herbicide 
exposure.

2.  Entitlement to service connection for hypertension to 
include as secondary to diabetes mellitus.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1972 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's claims for service connection for diabetes mellitus 
and hypertension.  This rating decision also denied his claim 
for TDIU.

The Board remanded this matter for additional development and 
adjudication in its June 2008 decision.  This decision also 
denied the Veteran's claim for service connection for 
bilateral flat feet with fallen arches.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during service.

2.  The competent evidence of record shows that that diabetes 
mellitus was not present in service, was not present at 
discharge from service, had not been continuous since 
discharge from service, was not manifested to a compensable 
degree within one year of separation from service and that 
there is no nexus between the Veteran's current diabetes 
mellitus and service.

3.  The competent evidence of record shows that that 
hypertension was not present in service, was not present at 
discharge from service, had not been continuous since 
discharge from service, was not manifested to a compensable 
degree within one year of separation from service and that 
there is no nexus between the Veteran's current hypertension 
and service.

4.  Service connection has not been currently granted for any 
disability and no disability rating has therefore been 
assigned.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.  The criteria for entitlement to service connection for a 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 4.104, Diagnostic Code (DC) 7101 (2009)

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran was provided with VCAA notice with regard to his 
claims for service connection for diabetes mellitus and 
hypertension as well as TDIU in a March 2005 letter.  This 
letter informed him of what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance 
VA could provide in obtaining evidence.  In addition, this 
letter informed him that he should submit any information 
relevant to his claim.  This letter provided proper 
preadjudication notice in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
second and third elements of proper Dingess notice were 
provided in the June 2005 preadjudication letter.  The 
remaining elements of proper Dingess were provided in a May 
2006 letter.

The Court has held that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  See Pelegrini, supra.  
The timing deficiency with regard to the May 2006 letter was 
cured by the readjudication of the claim in a November 2009 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
portions of his service personnel records, VA treatment 
records and various private treatment records have been 
obtained.  

Although the Veteran had indicated that he had received VA 
treatment between 1973 and 1974, a June 2005 Memorandum 
contained a formal finding of the unavailability of records 
from the Richmond VA Medical Center.  A November 2004 request 
for these VA treatment records was unsuccessful as there were 
no records retrievable by the Veteran's name or social 
security number.

A VA examination has not been conducted with regard to the 
instant claims.  As detailed below, because there is no in-
service injury or disease, no chronic symptoms in service, 
and no continuous symptoms after service, a VA examination 
and opinion is not necessary to decide claims for service 
connection for diabetes mellitus and hypertension.  There is 
no in-service injury or disease to which an opinion could 
relate these current conditions to service and there is no 
factual basis of chronic symptoms in service or continuous 
symptoms after service to support such an opinion.  Any such 
opinion requested on the facts in this case would be merely 
speculative and so would not aid in substantiating the claims 
for service connection.  In addition, an examination to 
determine eligibility for TDIU is not required as entitlement 
to this benefit is precluded by the absence of any service-
connected disabilities.  

A June 2008 Board decision remanded the instant claims for 
additional development and adjudication.  The agency of 
original jurisdiction (AOJ) was instructed to ensure that 
proper VCAA notice had been provided to the Veteran, that his 
purported service in Cuba and Puerto Rico should be verified, 
that his purported exposure to herbicides while stationed in 
Cuba and in Puerto Rico should be verified and that updated 
VA treatment records should be obtained.  A VA examination to 
determine the etiology of the Veteran's diabetes mellitus and 
hypertension was to be conducted if his purported herbicide 
exposure had been verified.  

The Veteran's VA treatment records dated through October 2009 
are located in the claims file and he has been provided 
proper VCAA notice.  Portions of his service personnel 
records documenting his unit of assignment and dates of 
assignment were obtained in February 2009.  A request was 
sent to VA's Compensation and Pension policy staff in July 
2008 to determine whether the Veteran had been exposed to 
herbicides while stationed in Cuba and in Puerto Rico.  An 
additional request for this information through the United 
States Joint Services Records Research Center (JSRRC) 
(previously the U.S. Armed Services Center for Research of 
Unit Records) was unsuccessful as the entity does not provide 
information related to the Marine Corps except under very 
limited circumstances.  A May 2009 request for such 
information to the Marine Corps Archives and Special 
Collections referred the request to the National Archives and 
Records Administration.  A June 2009 request to this entity 
resulted in the receipt of the enclosed command chronologies 
for the period between January 1973 and December 1973.  

As detailed below, the Veteran's purported exposure to 
herbicides was not verified by the post-remand development 
prescribed by the Board's June 2008 decision.  A VA 
examination to determine the etiology of his diabetes 
mellitus and hypertension was therefore not conducted.  The 
Board concludes that there has been substantial compliance 
with the terms of the previous remand.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).

As the Veteran has not indicated that there is any 
outstanding pertinent evidence to be obtained, the Board may 
proceed with the consideration of his claims.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that a veteran was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116(f).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam 
area.  The diseases listed at 38 C.F.R. § 3.309(e), which 
include prostate cancer, shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within one year, 
after the last date on which the Veteran was exposed to an 
herbicide agent during active service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(ii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements. First, it must 
be shown that a veteran served in the Republic of Vietnam 
during the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, a veteran must have been diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e) 
or a nexus between the currently diagnosed disability and 
service must otherwise be established.  See Brock, 10 Vet. 
App. at 162.

If certain chronic diseases such as hypertension and diabetes 
mellitus become manifest to a degree of 10 percent within one 
year of separation from active service, then it is presumed 
to have been incurred during active service, even though 
there is no evidence of hearing loss during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but the previous version of 38 C.F.R. § 
3.310 is potentially more favorable to the Veteran).

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood 
pressure is predominantly 160 or more. Hypertension must be 
confirmed by readings taken two or more times on three 
different days.  38 C.F.R. § 4.104, DC 7101, Note (1).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Diabetes Mellitus Service Connection Claim

The Veteran claims that he now suffers from diabetes mellitus 
as a result of his exposure to herbicides while stationed in 
Cuba and at Vieques, Puerto Rico.  He contends that he was 
required to spray herbicides in Vieques due to the heavy 
foliage surrounding the base.

An October 1971 entrance examination was negative for any 
relevant abnormalities and the Veteran denied having sugar in 
his urine in an accompanying Report of Medical History (RMH).  
The Veteran reported urinating six or eight times per day in 
a February 1972 treatment note.  A December 1973 discharge 
examination was negative for any relevant abnormalities or 
for sugar in the urine.  The remaining service treatment 
records were negative for any complaints, treatments or 
diagnoses of diabetes mellitus.

Service personnel records reveal that the Veteran served at 
Vieques from approximately February 1973 to July 1973 but 
were negative for service in Cuba.  His DD-214 indicated that 
he had no foreign service.

Marine Corps command chronology for the Fleet Marine Force 
dated between January 1973 and December 1973 was negative for 
any evidence of herbicide use or exposure.  A February 1973 
note indicated that the local department of sanitation had 
inspected the camp for snails that caused "snail fever" and 
that this team "conducted a spraying of the area to get rid 
of these snails."  The name of the substance sprayed was not 
identified.  This command chronology covered the forces 
stationed at Camp Garcia in Vieques, Puerto Rico.

An impression of new onset diabetes mellitus was noted in an 
August 1996 private treatment note.  An accompanying private 
abdominal ultrasound was found to be normal although it was 
noted that the pancreas had been incompletely visualized.

An August 2004 article published by the Environmental 
Protection Agency (EPA) noted that the eastern and western 
portions of the island of Vieques had been declared the 
Republic of Puerto Rico's "highest priority" facility for a 
Superfund response.  DoD training activities including 
amphibious landings, bombing, gunnery ranges and aircraft 
strafing had been conducted for approximately 100 years on 
this island.  Various hazardous substances, pollutants and 
contaminants associated with ordnance use may be present at 
the site.  Past water contamination testing from the Vieques 
portion of the training area revealed low levels of explosive 
related contamination, however, the drinking water used on 
Vieques was obtained from the island of Puerto Rico.

A March 2005 Personnel Information Exchange System (PIES) 
response indicated that there were no records demonstrating 
the Veteran's exposure to herbicides.

An August 2008 statement from Compensation and Pension Policy 
staff indicated that there multiple herbicide tests were 
conducted on Puerto Rico, mainly on the southwestern part of 
the island, between 1956 and 1957.  Testing was conducted in 
February 1967 at Las Marias, located in the west central part 
of the island.  Testing was conducted between August and 
December 1967 at Rio Grande, located in the east central part 
of the island.  Additional testing was also conducted between 
1963 and 1967 on small sites located at Mayaquez, Maricao, 
Guajataca, Guanica, Toro Negro, El Verde and Jiminez.  
However, Vieques island and Camp Garcia were not on the 
Department of Defense (DoD) list of test sites and there was 
no record of the use of tactical herbicides such as Agent 
Orange at either of these locations.

An October 2009 Memorandum indicated that the Veteran's 
purported exposure to herbicides could not be verified and 
that all efforts to verify this exposure while the Veteran 
was stationed in Cuba and in Vieques had been correctly 
followed.

The Veteran has a current disability as he has been diagnosed 
with diabetes mellitus.  In order for the Veteran's current 
diabetes mellitus to be recognized as service connected, the 
evidence of record must either establish that he was exposed 
to herbicides or must establish a link between this condition 
and an in-service injury or disease.  38 U.S.C.A. §§ 1110, 
1116; Shedden and Hickson, both supra.

The evidence of record does not establish that the Veteran 
was exposed to herbicides.  The August 2008 statement from 
Compensation and Pension indicated that Camp Garcia and 
Vieques island was not on the list of DoD test sites and 
there was no record of the use of tactical herbicides such as 
Agent Orange at either location.  Marine Corps command 
chronology for Camp Garcia was also negative for evidence of 
the use of such herbicides.  The August 2004 EPA article 
noted that Vieques may be contaminated with a variety of 
hazardous substances or chemicals but did not list Agent 
Orange or other herbicides as such substances.  Presumptive 
service connection for the Veteran's diabetes mellitus is not 
warranted.  

Direct service connection for diabetes mellitus is also not 
warranted.  The Veteran's December 1973 discharge examination 
was negative for any relevant abnormalities or for sugar in 
his urine.  The first clinical evidence of diabetes mellitus 
was in an August 1996 private treatment note, more than 20 
years after the Veteran's service.  The Veteran has not 
alleged a continuity of symptomatology nor does the clinical 
evidence suggest continuous symptoms.  No competent medical 
opinion has been submitted suggesting a nexus between the 
Veteran's diabetes mellitus and his service.

The Veteran is not competent to opine as to the etiology of 
his diabetes mellitus.  While a layperson can provide 
evidence as to some questions of etiology or diagnosis, the 
question of a medical relationship between the causes of his 
diabetes mellitus and service, which would require more than 
direct observation to resolve, is not in the category of 
questions that lend themselves to resolution by lay 
observation.  Cf. Jandreau and Barr, both supra; Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose 
veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  Thus, the Veteran is 
not competent to opine on this question, and his statements 
asserting a relationship between this condition and his 
service are not probative as to this question.

As the evidence is against a link between the Veteran's 
diabetes mellitus and a disease or injury in service and does 
not establish exposure to herbicides, the weight of the 
evidence is against the claim for service connection.  
Reasonable doubt does not arise and the claim must be denied.  
38 U.S.C.A. § 5107(b).

Hypertension Service Connection Claim

The Veteran contends that he now suffers from hypertension as 
a result of his diabetes mellitus.

An October 1971 entrance examination was negative for any 
relevant abnormalities and the Veteran's blood pressure was 
noted to be 102/60.  He denied suffering from high blood 
pressure in an accompanying RMH.  A December 1973 discharge 
examination was negative for any relevant abnormalities or 
and his blood pressure was noted to be 124/70.  The remaining 
service treatment records were negative for any complaints, 
treatments or diagnoses of high blood pressure.

Essential hypertension by history was noted in an August 1996 
private treatment note.  The treating physician noted that 
the Veteran had been noncompliant with medication and 
treatment.

An October 2002 private treatment note indicated that the 
Veteran's blood pressure was 220/100 while sitting and a 
December 2002 private treatment note indicated that his blood 
pressure was 170/110.  He was noted to have been prescribed 
hydrochlorothiazide (HCTZ) in October 2002.

An April 2004 VA treatment note indicated that the Veteran's 
blood pressure was 161/101.  His blood pressure was noted to 
be 148/92 in an October 2004 VA treatment note.

The Veteran reported that he occasionally forgot to take his 
prescribed blood pressure medications in a May 2006 VA 
treatment note.

The Veteran's blood pressure was measured to be 128/76 in a 
July 2006 VA treatment note, 148/100 in a December 2006 VA 
treatment note, 170/90 in a November 2008 VA treatment note, 
156/102 in a March 2009 VA treatment note and 158/89 in a May 
2009 VA treatment note.

The Veteran has a current disability as his hypertension 
appears to satisfy VA's regulation definition.  In order for 
the Veteran's current hypertension to be recognized as 
service connected, the competent medical evidence of record 
must establish a link between this condition and an in-
service injury or disease or a link between this condition 
and a service-connected condition.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.310; Shedden and Hickson, both supra.

No such evidence has been received.  The Veteran's December 
1973 discharge examination was negative for any relevant 
abnormalities and his blood pressure was not elevated at 
discharge.  The first clinical evidence of hypertension was 
in an August 1996 private treatment note, more than 20 years 
after the Veteran's service.  The Veteran has not alleged a 
continuity of symptomatology nor does the clinical evidence 
suggest continuous symptoms.  No competent medical opinion 
has been submitted suggesting such a nexus.

The Veteran is not competent to opine as to the etiology of 
his hypertension.  While a layperson can provide evidence as 
to some questions of etiology or diagnosis, the question of a 
medical relationship between the causes of his diabetes 
mellitus and service, which would require more than direct 
observation to resolve, is not in the category of questions 
that lend themselves to resolution by lay observation.  Cf. 
Jandreau, Barr, and Woehlaert, all supra.  Thus, the Veteran 
is not competent to opine on this question, and his 
statements asserting a relationship between his hypertension 
condition and his service are not probative as to this 
question.

Secondary service connection is also not warranted as the 
Veteran's claim for service connection for diabetes mellitus 
is being denied.  In addition, the August 1996 private 
treatment note suggests that his hypertension had been 
diagnosed prior to his new onset diabetes mellitus.  
38 C.F.R. § 3.310.

As the competent evidence is against a link between the 
Veteran's hypertension and a disease or injury in service or 
a service-connected disability, the weight of the evidence is 
against the claim for service connection.  Reasonable doubt 
does not arise and the claim must be denied.  38 U.S.C.A. § 
5107(b).

TDIU Claim

The Veteran contends that he is unable to maintain employment 
due to symptoms associated with his diabetes mellitus and 
hypertension.  Service connection has not been granted for 
any condition and he has therefore not been assigned any 
disability rating.

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service- 
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of a veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 
4.16(a).

It is the policy of the VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall be 
rated totally disabled. 38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are 
circumstances in the appellant's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

The Veteran has not been granted service connection for any 
disability.  Further consideration of TDIU is therefore 
precluded.  38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II with frequent urination, impotence, vision problems and 
sleep deprivation is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to TDIU is denied.


____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


